Citation Nr: 1121165	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO. 08-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to September 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran has provided competent and credible testimony as to experiencing tinnitus that began during active service and continues until the present time, and competent medical evidence of a diagnosis of tinnitus.

2. The Veteran has provided competent and credible testimony of right ear hearing loss that began during active service and continues until the present time, and competent medical evidence of a diagnosis of right ear hearing loss.

3. The Veteran has current right ear hearing loss disability as defined by VA regulations.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.185, 3.303 (2010).

2. The criteria for service connection for bilateral tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran has presented competent and credible testimony of experiencing right ear hearing loss and bilateral tinnitus from the time of active service forward, with the most noticeable worsening of symptoms occurring during exposure to mortar and rocket fire while service in Iraq. 

Additionally the Board will find that the Veteran has been shown by competent medical evidence as having right ear hearing loss disability and diagnosed as having bilateral tinnitus. Accordingly, the Board will grant service connection for right ear hearing loss disability and tinnitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the matters on appeal. Therefore, no further notice or development is needed with respect to these matters.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

At a service entrance examination January 1985, pure tone thresholds in the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, and 0 decibels at 4000 hertz. Pure tone thresholds in the left ear were 5 decibels at 500 hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 0 decibels at 3000 hertz, and 0 decibels at 4000 hertz. 

At a pre-discharge VA examination in August 2006, pure tone thresholds in the right ear were 15 decibels at 500 hertz, 10 decibels at 1000 hertz, 15 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 15 decibels at 4000 hertz. Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 15 decibels at 1000 hertz, 10 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 10 decibels at 4000 hertz. Speech recognition score in the right ear were 96 percent and in the left ear were 92 percent. 

The August 2006 VA examiner did not note that speech discrimination of 92 percent in the left ear constituted a hearing loss disability for VA rating purposes and did not provide a medical nexus opinion as to whether left ear hearing loss disability was related to service.

Also, the Veteran described ringing in his ears at the August 2006 VA examination. The examiner recounted that the Veteran described experiencing tinnitus as a high-pitched ringing sensation, one time per week, lasting for one minute. The examiner described this as rare ringing in the ears and asserted that this was "consistent with normal ear function and not considered 'tinnitus' for rating purposes." 

In this regard, the Court of Appeals for Veterans Claims has asserted that tinnitus is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471 (1995). It is within the purview of RO rating officers, the Court and the Board, and not of VA medical examiners, to determine what constitutes tinnitus for rating purposes. On this point the Board must consider the holdings of the Court and that "recurrent" tinnitus is a compensable disability under VA's rating schedule; there is no further qualification as to what type of tinnitus may be considered for rating purposes. See 38 C.F.R. § 4.87, Diagnostic Code 6260. 

The Board notes that with the exception of a pure tone threshold of 10 decibels at 1000 hertz in the right ear as measured both at the Veteran's January 1985 service entrance examination and his August 2006 pre-discharge VA examination, pure tone thresholds were greater (worse) at all frequencies from 500 to 4000 hertz for both ears when comparing the Veteran's hearing acuity at entrance into service as opposed to at discharge from service. 

In a December 2006 RO rating decision entitlement to service connection for left ear hearing loss disability was granted based on the speech discrimination score of 92 percent in that ear as measured at the VA examination conducted prior to discharge from active service. Service connection for right ear hearing loss disability and tinnitus were denied based on findings of no current disability with respect to those disorders as reflected in the findings at the pre-discharge VA examination.

At a Board hearing in March 2011 the Veteran described a small decrease in hearing acuity during his first 10 years of active service, in conjunction with his duties as a military law enforcement official and firearms training and competitions during that time. He asserted that he first noticed tinnitus in 1992 or 1993 (having entered service in 1985). He recounted that he was deployed in Baghdad in about 2004, at which time his tinnitus because much worse after exposure to acoustic trauma as a result of mortar and rocket fire on an almost daily basis. He indicated that although he had been granted service connection for left ear hearing loss disability, he experienced hearing loss more severe in his right ear than in his left ear during service and after service. 

Also at his March 2011 Board hearing the Veteran submitted private audiogram reports from January and February 2011. The Board is competent to ascertain based on the numerical and graphical data contain in the audiograms that they reflect pure tone thresholds in the right ear that are obviously greater (worse) than in the left ear. Pure tone thresholds at all frequencies from 500 hertz to 4000 hertz were greater (worse) than 40 decibels in the right ear, so that the Veteran is shown by this audiogram to have current right ear hearing loss disability. See 38 C.F.R. § 3.385; cf. Kelly v. Brown, 7 Vet. App. 471 (1995) (finding that Court of Appeals for Veterans Claims was not permitted to make factual findings as to audiograms in first instance and remanding matter to Board for factual findings as to significance of results of private audiogram). The private clinician's diagnoses were bilateral hearing loss, worse in the right ear than the left ear, and bilateral tinnitus. These diagnoses were rendered in the context of medical treatment for hearing loss by a private otolaryngologist and thus are afforded substantial probative weight.

The Board finds competent and credible the Veteran's assertions that he began to experience right ear hearing loss and bilateral tinnitus during active service, most noticeably under combat conditions in Iraq, and that he continues to experience these symptoms through the present time. The Veteran's hearing acuity is documented by worsening of pure tone thresholds to have decreased during active service. Competent medical evidence of record establishes that the Veteran has right ear hearing loss disability for VA purposes and bilateral tinnitus.

Accordingly, affording the benefit of the doubt in favor of the Veteran, entitlement to service connection for right ear hearing loss disability and bilateral tinnitus is warranted.






ORDER

Service connection for right ear hearing loss disability is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


